Citation Nr: 1439572	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a bilateral hearing disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1948 to May 1950, from October 1950 to September 1951 and from November 1953 to July 1966.  The Veteran's awards include a Purple Heart, the Combat Infantry Badge, and the Army of Occupation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2010 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


REMAND

A remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran testified in his July 2014 hearing that his hearing loss has worsened since his last VA examination in June 2010. 

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that when a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination). Taking into consideration the Veteran's statement about worsening, the Board finds an additional VA examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Schedule the Veteran for an appropriate VA examination with an appropriate VA examiner to determine the severity of the Veteran's bilateral hearing loss. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report. All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

2. Ensure that the examination report is sufficient.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

